DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Arnemann (4804024).
Regarding claim 1, the Arnemann reference discloses a cap rotation device (10), comprising: a cap rotator (60); a liquid transferring device (90) disposed near the cap rotator; and an optical detecting device (70; see col. 12, lines 5-7), line disposed between the cap rotator and the liquid transferring device, wherein the optical detecting device (70) detects a position of a sealing cap of a chemical drum to guide the cap rotator aligning with the sealing cap, the cap rotator (60) opens the sealing cap and the liquid transferring device (90) transfers a chemical liquid (see col. 12, line 57 – col. 13, line 58; particularly col. 13, lines 41 – 63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnemann in view of Abe (7819381).
Regarding claim 2, the Arnemann reference discloses the invention (discussed supra), but doesn’t disclose wherein the liquid transferring device comprises a liquid extractor to extract the chemical liquid from the chemical drum.  However, the Abe reference discloses another liquid transfer device (Figure 10) having a liquid extractor (48a, 49) to extract liquid.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Arnemann device to extract liquid as, for example, taught by the Abe reference in order to not only deliver liquid to the drum but also extract liquid from the drum.

Regarding claim 3, the Arnemann reference doesn’t disclose a liquid reflux device. The Abe reference further teaches a liquid reflux device (21, 48) to flow the chemical liquid back to the chemical drum to keep liquid purity and concentration for stabilization (see col. 8, lines 8 – 21). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Arnemann device to have a liquid reflux device as, for example, taught by the Abe reference in order to keep liquid purity and concentration for stabilization.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various drum filling devices similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753